Citation Nr: 0108149	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-04 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1966 
to September 1968, including service in Vietnam from October 
1967 to September 1968.  His original claim for service 
connection for PTSD was denied by April 1991 decision of the 
Department of Veterans Affairs (VA) Honolulu Regional Office 
(RO).  The veteran did not appeal that decision.  

By April 1995 decision, the RO reopened his claim, and again 
denied service connection for PTSD.  The veteran initiated a 
timely appeal of the decision in November 1995.

This case was previously before the Board of Veterans' 
Appeals (Board) in February 1998, at which time it was 
remanded for procedural reasons.  Subsequent to fulfillment 
of the remand directives, the case was returned to the Board 
for appellate consideration.  By April 1998 decision, the 
Board granted service connection for PTSD.  This matter now 
comes to the Board of Veterans' Appeals (Board) from a May 
1998 decision by the RO, which evaluated the service-
connected PTSD 50 percent disabling from February 7, 1994.

The Board observes that the veteran noted disagreement with 
the 50 percent rating initially assigned his PTSD in May 1998 
and has properly perfected his appeal as to that issue (but 
he did not express disagreement with regard to the effective 
date of award of service connection for PTSD).  Thus, the 
propriety of the rating from the effective date of the award 
through to the time when a final resolution of the issue has 
been reached, is currently before the Board.  Grantham v. 
Brown, 114 F.3d 1156 (1997).  Further, a claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings. 

In December 2000, the veteran submitted to the Board medical 
evidence not previously of record.  By way of an attached 
statement, the veteran waived his right to have this evidence 
reviewed by the agency of local jurisdiction prior to review 
by the Board.  See 38 C.F.R. § 20.1304(c) (2000).  That 
waiver is valid, and the Board may proceed, reviewing all 
evidence of record.

During the pendency of the appeal, the rating criteria under 
which mental disorders are evaluated were amended and re-
designated as 38 C.F.R. § 4.130 (2000), effective November 7, 
1996.  A liberalizing change in a regulation during the 
pendency of a claim must be applied if it is more favorable 
to the claimant, and if the Secretary has not enjoined its 
retroactive application.  Marcoux v. Brown, 10 Vet. App. 3 
(1996) (citing Karnas v. Derwinski, 1 Vet. App. 308 (1991)).  
However, in view of the favorable resolution of the veteran's 
appeal, as discussed below, it is clear that he has not been 
prejudiced by the non-utilization of the amended VA 
regulations and by the Board's review of his increased rating 
claim on the merits.  See Bernard v. Brown, 4 Vet. App. 383 
(1993).


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by symptoms including 
nightmares, flashbacks, recurrent and intrusive thoughts and 
recollections, hypervigilance, depression, anger and 
irritability, social isolation, with concentration and memory 
impairment. 

2.  Medical evidence shows that his PTSD has produced total 
occupational and social impairment due to symptoms of 
behavior fairly characterized as profound retreat from mature 
behavior, intermittent inability to perform activities of 
daily living, and inability to work or associate with others 
from February 1994.  


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

For historical perspective, the evidence considered in 
granting service connection for PTSD in this case is 
summarized briefly.  

A VA hospitalization summary reflects that the veteran was 
admitted from July to August 1980.  The diagnosis at that 
time was situational depression, alcoholism by past history, 
and mixed personality disorder.  VA outpatient medical 
records dated from August 1980 to December 1983 also reflect 
alcohol abuse, situational depression, and personality 
disorder.  An acute episode of schizophrenia was diagnosed in 
September 1983.  A corresponding treatment record reveals 
that the veteran attempted suicide, and hospitalization was 
required in order to protect him from himself.  

A psychological evaluation in September 1983 noted that the 
veteran was unemployed.  He appeared moderately depressed, 
irritable, anxious, preoccupied, and exhibited a poor self-
image.  The examiner reported that the veteran was 
"suspicious perhaps to the point of delusion."  He appeared 
to have a very low frustration tolerance and easily became 
verbally aggressive.  The diagnosis was dysthymic disorder 
with periodic alcohol abuse.  

A VA hospitalization summary shows that the veteran was 
admitted for evaluation of depression in October 1989.  He 
described thoughts of Vietnam and associated combat.  He 
complained of increased worrying, decreased self-esteem, poor 
sleep, and feeling exasperated.  At that time, he lived with 
his girlfriend on a farm that was "quite isolated," and the 
"isolation is to be preferred."  His affect was depressed 
and his mood congruent.  It was noted that the veteran 
sustained head trauma in October 1989, resulting in organic 
brain syndrome secondary to the trauma.  Regarding the head 
trauma, the evidence reflects that he was assaulted in late-
1989, and sustained significant trauma to his head and neck.  
His concentration was impaired, his memory was somewhat 
impaired, his judgment was adequate, and his insight was 
fair.  The diagnosis was PTSD and organic brain syndrome.

Of record is a detailed report of psychological evaluation, 
dated in March 1991, performed to determine the veteran's 
eligibility for Social Security disability benefits.  He 
described feeling depressed and frustrated with his inability 
to solve problems.  He reported that he has no independent 
social friends and remained, for the most part, isolated in 
the apartment he rented with his girlfriend.  The examiner 
stated that the veteran came across strongly and consistently 
as a rather severely brain injured person.  It was expressed 
that the clinical data was very consistent, suggesting a 
pervasive organic brain syndrome "probably associated with 
either a head injury or oxygen deprivation related to a 
beating/strangling in 1989."  The veteran's service history 
in Vietnam was noted, and the examiner reported that there 
was a strong indication that he had "a true clinical Post 
Traumatic Stress Syndrome prior to the beating, strangulation 
and this probably was in place after his Vietnam War 
experiences."  The diagnosis was organic brain syndrome, 
alcoholism in remission, and PTSD.  

In the March 1991 evaluation, the examiner noted that the 
veteran was definitely restricted in his daily activities and 
interests, in his social activities, and in his ability to 
relate emotionally.  His personal habits were adequately 
maintained.  His ability to relate to others was severely 
impaired by memory problems, poor judgment, fearfulness, 
anxiety, and cognitive confusion.  There were significant 
short-term memory problems and his thinking was quite 
confused.  The examiner stated that the veteran would not be 
capable of functioning in any type of competitive employment, 
either full- or part-time, regardless of the nature of the 
work, co-workers, or supervision.  Employment problems would 
be related to physical limitations, cognitive confusion, 
anxiety, memory, and concentration problems.  It was noted 
that if the veteran were not living with someone, he would 
probably make poor judgments "and end up on the streets or 
homeless."

In November 1993, the veteran was admitted to a VA hospital 
for three days after complaining of increased symptoms of 
PTSD, including nightmares, intrusive thoughts and memories, 
with increased anger, depression, and paranoia.  His speech 
was tangential.  He said he had been having flashbacks 
regarding Vietnam, but denied active hallucinations or 
delusions.  His affect was irritable, and at times he was 
anxious and depressed.  The clinical diagnosis was PTSD.  

On February 1995 VA mental disorders examination, the 
examiner stated that the veteran's history of stressors 
seemed inconsistent, and the veteran's "self-report tends to 
be of questionable reliability."  The clinical picture was 
probable organic brain syndrome or organic mental disorder 
secondary to substance abuse.  The diagnosis was "[d]ementia 
due to substance abuse (ETOH) (?)."

On VA PTSD evaluation examination in March 1995, the veteran 
recounted the in-service stressors, and reported his post-
service medical history of physical trauma, including a motor 
vehicle accident and the head and neck injuries sustained 
during the October 1989 assault.  The veteran described 
intrusive recollections of Vietnam, occurring approximately 
twice weekly, and in the same amount he found himself in 
situations resembling Vietnam enough to cause "significant, 
relatively moderate" distress.  He reported flashbacks one 
to two times weekly, and nightmares two to three times 
weekly.  He reported hypervigilance 50 to 60 percent of the 
time, which he described as generally manageable, but causing 
stress and fatigue.  The examiner concluded that the criteria 
for PTSD were met by multiple, converging measures.  

Subsequent to the April 1995 denial of his claim, a June 1995 
report from a Vet Center in Honolulu was furnished, 
indicating that the veteran was struggling with symptoms of 
PTSD and was profoundly impacted by the condition.  He had 
not worked for more than five years.  His inability to 
concentrate limited his ability to stay focused and complete 
tasks.  His social functioning was limited due to his desire 
for isolation.  The report concluded that the veteran was 
considered emotionally and vocationally devastated.

VA outpatient records dated from January 1997 to July 1997 
reflect that the veteran periodically participated in group 
and outpatient therapy for PTSD.

In an undated letter, the veteran's mother wrote that from 
the time he returned from Vietnam he was unable to hold a 
job, stay in school, relate socially, or maintain a personal 
relationship.  

A September 1997 report from a private psychologist reflects 
his treatment of the veteran since 1992.  Through the course 
of the psychologist's treatment, the veteran described 
feelings of intense fear, frustration, anger, and 
helplessness as a result of his experiences in Vietnam.  He 
also described: 1) recurrent and intrusive recollections of 
the events, 2) recurrent distressing dreams of traumatic 
experiences, 3) dissociation "flashback-type" experiences 
of events, triggered by sounds of helicopters and sirens, 
with less obvious triggers such as certain Asian faces, 
sights, sounds, or smells.  He described intense emotional 
distress at exposure to the above-listed cues, during which 
he would question his sanity and his desire to continue 
living.  He reported that it was essentially impossible for 
him to engage in and purposeful activity for more than a few 
hours at most.  The psychologist noted that the veteran had 
intense physiological arousal to the triggers, in which 
cognitively he may experience flight-of-ideas, loose 
associations, panic attacks, paranoia, and rapid breathing.  
Other symptoms included difficulty falling and/or staying 
asleep, frequent irritability and outbursts of anger, and 
hypervigilance.

It was the private psychologist's opinion that the veteran 
clearly fulfilled the diagnosis of PTSD due to his exposure 
to the trauma of war in Vietnam, and that all of his 
subsequent problems were a direct or indirect result of his 
PTSD.  He stated that as a result of the PTSD symptoms, the 
veteran "has experienced clinically significant distress as 
well as clinically significant impairment in social, 
occupational, and intrapersonal [sic] areas of functioning.  
It is my opinion that he is unable to hold any type of full-
time employment."

A September 1997 VA mental disorders examination noted that 
the veteran's PTSD was referable to stressors in service.  
The diagnosis included PTSD, depressive mood disorder and 
personality change due to traumatic head injury in 1989, and 
cognitive disorder.  The examiner felt the veteran had a poor 
potential for future employment.

Subsequent to the May 1998 RO decision, additional VA medical 
records were furnished, reflecting that the veteran was 
hospitalized in September and October 1998.  His PTSD was 
noted by history, but the report reads that the "current 
problems appear to be more closely associated with the 
diagnosis of organic brain syndrome."  He was stabilized 
with medication, but the report indicates that he continued 
to have significant problems associated with the organic 
brain syndrome.  The diagnosis on discharge was PTSD, organic 
brain syndrome, and personality disorder (not otherwise 
specified).

A March 1999 VA medical record shows the veteran was 
voluntarily hospitalized in March 1999 after presenting to an 
emergency room with active suicidal and homicidal ideation.  
He described progressive disorientation and delusional 
thoughts that had increased over the prior four weeks.  He 
complained of anhedonia, depression, increased anger, 
difficulty sleeping and increased nightmares, feeling 
"lost," flashbacks, and intrusive thoughts.  Principal 
diagnosis was PTSD and psychosis (not otherwise specified).  

The RO scheduled a November 1999 VA examination, and 
requested specifically that psychological testing be done in 
order to determine whether the veteran's primary mental 
disorder is PTSD or organic brain syndrome due to trauma.  
The examiner was asked to note the separate effects of each 
disorder, and render an opinion as to which is the 
predominant disability.  The examining psychologist described 
significant cognitive deficits pertaining to attention, 
concentration, short-term memory, and general cognitive 
functioning.  The findings were considered consistent with 
prior evaluations, and suggested the deficits are permanent 
and have persisted since 1989.  Diagnosis was dementia (with 
multiple head trauma reported by the veteran and a history of 
significant substance abused by self-report), PTSD by prior 
diagnosis, and alcohol abuse in sustained, full remission per 
self-report.

Responding to the RO's question, the examiner stated that the 
cognitive deficits are more consistent with the primary 
diagnosis of dementia, which is cognitive in nature rather 
than behavioral or functional.  Although the cognitive 
deficits were exacerbated by the veteran's emotional state, 
including the PTSD, his emotional state did not appear to be 
the primary source of the cognitive deficits.  A 
demyelinating disorder was noted as the likely primary 
contributor to deficits in motor speed and strength.  
Reporting on the veteran's PTSD, the examiner stated it 
"clearly disrupts his day-to-day adjustment, since he 
reports that many of the signs of this disorder persist and 
disrupt his capacity for emotional closeness and relating to 
even those with whom he feels most close."  The PTSD was 
considered disruptive to most attempts at normal interactions 
and carrying out simple responsibilities, "such as when 
thoughts and memories or feelings of guilt that intrude into 
the reality of today result in not following through on 
responsibilities in an expected or planned manner."  It was 
also during those times that the veteran's cognitive deficits 
were exacerbated.  Sleep problems due to the PTSD increased 
the fatigue he already experienced, further disrupting his 
normal daily activity.  

In letters dates in March and July 2000, a private 
psychologist reiterated that he had treated the veteran since 
April 1992, and recounted the PTSD symptoms the veteran 
experienced (as outlined in the psychologist's September 1997 
report).  It was noted that he experienced intense 
psychological and emotional distress associated with the 
symptoms, as well as physical agitation with panic symptoms, 
or sometimes catatonia.  The veteran generally avoided 
talking about his Vietnam experiences, and became re-
traumatized if required to do so for treatment and/or 
evaluation.  He continued to feel isolated and separated from 
others.  He had strong feelings of depression, hopelessness, 
and worthlessness.  He easily became irritable, angered, or 
startled; and he had difficulty concentrating.  Tangential 
thought processes continued, and hyperventilation was 
reported as a physical response to the symptoms.  The 
psychologist noted that the highest rating level the veteran 
attained on the DSM-IV Global Assessment of Functioning Scale 
(GAF) was 35, and his GAF score often fell below 20.  The 
psychologist offered the following: 

It is my opinion that [the veteran] is 
completely unemployable as a result of 
his PTSD, and will be for the rest of his 
life.  In the nearly eight years that I 
have worked with him, he has consistently 
demonstrated the same symptoms and level 
of impairment due to his PTSD.  There is 
no contributing factor of substance abuse 
in his case.

In December 2000, evidence not previously of record was 
furnished (initial consideration of this additional evidence 
by the RO was waived by the veteran), consisting of VA 
records reflecting outpatient treatment dates from April 1997 
to December 2000.  In a letter from the Honolulu Vet Center, 
a readjustment counselor reported that the veteran underwent 
counseling at that facility since September 1998, attending 
both group and one-on-one sessions.  The counselor noted that 
he personally counseled the veteran 86 times between 
September 1998 and December 2000.


Legal Criteria and Analysis 

The veteran contends that the symptoms of his service-
connected PTSD are more severe than represented by the 
current 50 percent disability evaluation.  Specifically, he 
maintains that he is totally disabled, as the nature of his 
PTSD makes it impossible for him to establish relationships 
or retain gainful employment.  VA has a duty to assist him in 
the development of facts pertinent to his claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A); 38 C.F.R. §§ 3.103, 3.159 (2000).  VA's 
duty to assist includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of the case.  See, e.g., Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Service records and Social Security Administration 
records were obtained.  Multiple VA examinations were 
conducted, and copies of the reports associated with the 
file.  The record shows the RO has duly requested identified 
private medical records.  By virtue of the statement of the 
case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information 
and medical evidence necessary to substantiate the claim for 
an increased rating for PTSD.  In sum, the RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran; in fact, it appears that all 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  As 
there does not appear to be probative evidence that is not of 
record, VA has fulfilled its duty to assist the veteran in 
developing the facts pertinent to his claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

As noted above, VA's Schedule for Rating Disabilities has 
been revised with respect to the regulations applicable to 
evaluating mental disorders.  The amendments to the 
regulations applicable to evaluating mental disorders, 
including the rating criteria for PTSD, became effective on 
November 7, 1996.  The U.S. Court of Appeals for Veterans 
Claims (the Court) has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran will apply.  
Karnas, supra.  As noted above, the veteran filed his claim 
of service connection for PTSD prior to the date amendments 
to the rating criteria for mental disorders became effective 
(November 7, 1996); thus, the Board is obligated under Karnas 
to evaluate the veteran's claim for an increased evaluation 
under both the old and new criteria.  

Under the criteria for mental disorders in effect prior to 
November 7, 1996, PTSD warrants a 50 percent rating when a 
veteran's ability to establish or maintain effective or 
favorable relationships is considerably impaired, and because 
of the psychoneurotic symptoms, the reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  A 70 percent rating is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
individual must be demonstrably unable to obtain or retain 
employment.  

Prior to November 7, 1996, the Schedule for Rating 
Disabilities provided that the severity of a mental disorder 
was based on actual symptomatology as it affects social and 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  VA must not under-evaluate 
the emotionally sick veteran with a good work record, nor 
must it over-evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It is for this reason that great emphasis is placed 
upon the full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of 
the degree of disability, but the report and the analysis of 
the symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 
(1996).

Pursuant to the criteria which became effective November 7, 
1996, a 50 percent rating is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

Under current Code 9411, a 70 percent rating is warranted 
where there is occupation and social impairment, with 
deficiencies in most areas, such as work, school family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is warranted under current Code 9411 
where there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  Findings sufficiently 
characteristic to identify the disease and the disability 
therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2000).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518 (1996) (citing Gilbert, 1 Vet. App. at 54).

Based on the evidence outlined above, the Board concludes 
that the evidence supports a 100 percent rating for the 
veteran's service-connected PTSD under Code 9411, in effect 
prior to November 7, 1996.  In Johnson v. Brown, 7 Vet. App. 
95 (1994), the Court upheld an interpretation that the 
criteria in Code 9411 for a 100 percent disability rating 
"are each independent bases" for granting a 100 percent 
rating. 

Here, the preponderance of probative evidence indicates that 
the attitudes of all contacts, except the most intimate, are 
so adversely affected as to result in virtual isolation in 
the community; his life is marked by depression, anxiety, 
memory loss, panic attacks, irritability, and inability to 
engage in social interaction with people.  In short, the 
majority of the medical evidence shows that the symptoms 
associated with his PTSD have rendered him virtually isolated 
in the community; he avoids people, social activities, and 
appears to have few friends, if any.  Moreover, the 
disability associated with the veteran's PTSD more nearly 
approximates the criteria consistent with a 100 percent 
rating under Code 9411, in effect prior to November 7, 1996, 
as it is clear that the severity of his PTSD symptoms have 
demonstrably rendered him incapable of obtaining or retaining 
employment.  

In sum, the evidence in its totality indicates that his 
ability to establish effective or favorable relationships 
with people is markedly impaired.  As indicated by VA 
physicians and psychologists, as well as a private 
psychologist, the veteran is essentially unemployable.  In 
making this determination, the Board recognizes the VA 
regulation providing that when evaluating a mental disorder, 
an evaluation shall be assigned based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of 


disability at the moment of the examination.  See 38 C.F.R. § 
4.126(a) (2000), in accord § 4.130 in effect prior to 
November 7, 1996.

Additionally, the Board notes that analysis of a claim for a 
higher initial rating requires consideration of the 
possibility of "staged ratings," wherein VA assesses 
whether the level of impairment has changed during the 
pendency of a claim, and then determines the appropriate 
rating at those various stages.  Here, the Board has 
considered the concept of staged ratings pursuant to the 
guidelines of Fenderson, and finds that the totality of the 
evidence shows that symptoms of the veteran's PTSD have 
consistently met or nearly approximated the criteria 
necessary for the evaluation of 100 percent from February 7, 
1994. 

In view of the determination that a 100 percent evaluation is 
warranted for the veteran's PTSD under the criteria for 
rating mental disorders in effect prior to November 7, 1996, 
the Board need not explore the propriety of rating him under 
the criteria effective on and after November 7, 1996.  See 
Karnas, 1 Vet. App. at 313.  

The previous criteria are being applied since the period 
prior to the effective date of the changed regulation is 
relevant and, in any event, retroactive application of the 
current criteria would not be in accord with the law or 
regulations by which the Board is bound in its decisions.  
Further, the veteran's more recent reports seem to provide 
ample evidence of total disability on account of PTSD under 
either rating scheme.  38 U.S.C.A. §§ 5110(g); 38 C.F.R. §§  
3.114, 3.400(p); Cf. DeSousa v. Gober, 10 Vet. App. 461, 466-
67 (1997), VAOPGCPREC 3-00 and VAOPGCPREC 5-94.


ORDER

An initial disability rating of 100 percent for PTSD is 
granted to the extent 
indicated, subject to the law and regulations governing the 
payment of monetary awards.


		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

 


